Citation Nr: 1046470	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-32 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right knee chondrocalcinosis, prior to April 28, 2008.

2.  Entitlement to an initial rating in excess of 30 percent for 
right knee chondrocalcinosis, from June 1, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for 
left knee chondrocalcinosis.

4.  Entitlement to a rating in excess of 20 percent for residuals 
of a left foot laceration.

5.  Entitlement to a rating in excess of 10 percent for a left 
foot residual scar.

6.  Entitlement to service connection for a right leg disorder.

7.  Entitlement to service connection for a left leg disorder.

8.  Entitlement to service connection for a left ankle disorder, 
claimed as secondary to a service-connected left foot laceration.

9.  Entitlement to service connection for a right ankle disorder, 
claimed as secondary to a service-connected right foot 
laceration.

10.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, which granted the Veteran's claims for service 
connection for a bilateral knee disorder and assigned separate 
initial 10 percent ratings for each knee, effective June 13, 
2007.  This rating decision also denied his claims for increased 
ratings for residuals of a left foot laceration and for a left 
foot residual scar.

In addition, the Veteran appeals from a June 2008 rating 
decision, which denied his claims for service connection for 
right and left ankle disorders and right and left leg disorders 
as well as his claim for a TDIU.

A July 2008 rating decision assigned a temporary total rating 
(TTR) due to surgical or other treatment necessitating 
convalescence, under the provisions of 38 C.F.R. § 4.30 (2008), 
for the Veteran's right knee disorder, effective April 28, 2008, 
and a 100 percent schedular rating, under Diagnostic Code (DC) 
5055, effective June 1, 2008, and a 30 percent rating, from June 
1, 2009.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a July 2010 Travel Board hearing.  A hearing transcript 
has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was 
submitted in July 2010 and subsequent to the issuance of the 
April 2010 supplemental statement of the case (SSOC).  The 
Veteran's representative waived consideration of this evidence in 
July 2010.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for right and 
left ankle disorders and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  For the period prior to April 28, 2008, the Veteran's right 
knee disorder was manifested by flexion to 110 degrees with pain 
throughout the range of motion; the record was negative for 
ankylosis, recurrent subluxation, lateral instability, extension 
that was limited to 30 degrees or nonunion of the tibia and 
fibula with loose motion that required the use of a brace.

2.  Since June 1, 2009, the Veteran's right knee disorder has 
been manifested by decreased flexion; the record was negative for 
chronic residuals of a knee replacement consisting of severe 
painful motion or weakness in the affected extremity, ankylosis, 
extension that was limited to 30 degrees or nonunion of the tibia 
and fibula with loose motion that required the use of a brace.

3.  Throughout the course of this appeal, the Veteran's left knee 
disorder was manifested by flexion to 110 degrees with pain at 
the end of the range of motion; the record was negative for 
extension that was limited to 15 degrees, flexion that was 
limited to 30 degrees, moderate recurrent subluxation, moderate 
lateral instability, dislocated semilunar cartilage, malunion of 
the tibia and fibula with a moderate knee disability or 
additional loss of motion due to fatigue, weakness or lack of 
endurance following repetitive movement.

4.  The Veteran's representative withdrew the Veteran's claims 
for an increased rating for residuals of a left foot laceration 
and for a left foot residual scar as well as a claim for service 
connection for right and left leg disorders in a July 2010 
letter.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for right knee 
chondrocalcinosis, prior to April 28, 2008, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5256-5263 (2009).

2.  The criteria for an initial rating in excess of 30 percent 
for right knee chondrocalcinosis, from June 1, 2009, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5055, 5256-5263 
(2010).

3.  The criteria for an initial rating in excess of 10 percent 
for left knee chondrocalcinosis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5256-5263 (2010).

4.  The criteria for withdrawal of an appeal for a rating in 
excess of 20 percent for residuals of a left foot laceration have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

5.  The criteria for withdrawal of an appeal for a rating in 
excess of 10 percent for a left foot residual scar have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).

6.  The criteria for withdrawal of an appeal for service 
connection for a right leg disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

7.  The criteria for withdrawal of an appeal for service 
connection for a left leg disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

The higher rating claims for right and left knee disorders arise 
from disagreement with the initial rating following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
Veteran's claim for an increased initial rating for a bilateral 
knee disorder.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the matters decided herein.  38 U.S.C.A. § 5103A.  
The Veteran's service treatment records, post-service treatment 
records, a hearing transcript, and statements submitted by the 
Veteran and his representative are associated with the claims 
file.  The VA has obtained all pertinent or identified records 
that could be obtained and all evidence constructively of record 
have been secured.  Additionally, the Veteran has been afforded 
several VA examinations for the disabilities in issue, which 
along with the rest of the evidence of record, are adequate for 
rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 
(2007).  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During 
the Travel Board hearing, the undersigned asked the Veteran 
questions about the current symptoms of his knee disorders and 
whether they had worsened since his last examination.  In 
addition, the undersigned explained what was needed to 
substantiate his higher rating claims and suggested evidence that 
could be provided in support of his claims.  The evidentiary 
record was held open for an additional 60 days to allow private 
treatment records to be submitted.  The Veteran indicated that he 
was satisfied by the conduct of the hearing.  The Board therefore 
concludes that it has fulfilled its duty under Bryant.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.   
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is noncompensable, a 10 rating is warranted 
for each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 20 
percent rating is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating is 
merited for X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 
5003.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified that 
for a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a 0-percent 
rating.  A separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59. 
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

For rating purposes, normal range of motion in a knee joint is 0 
degrees of extension and 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

Limitation of leg flexion of a leg warrants a 10 percent rating 
where flexion is limited to 45 degrees and a 20 percent rating 
where flexion is limited to 30 degrees.  Flexion that is limited 
to 15 degrees is rated as a maximum 30 percent disabling.  
38 C.F.R. § 4.71a, DC 5260.

Limitation of leg extension warrants a noncompensable disability 
rating when extension is limited to 5 degrees.  It warrants a 10 
percent disability rating when limited to 10 degrees, a 20 
percent rating when it is limited to 15 degrees, a 30 percent 
evaluation when limited to 20 degrees, a 40 percent rating when 
limited to 30 degrees and a maximum 50 percent rating when 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The VA General Counsel has held that separate ratings could also 
be provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee impairment with recurrent subluxation (partial dislocation) 
or lateral instability warrants a 10 percent rating if it is 
slight, a 20 percent rating if it is moderate, or a maximum 30 
percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5055 pertaining to a knee replacement, for one year 
following implantation, the knee joint warrants a rating of 100 
percent.  Thereafter, where there are chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity, a 60 percent evaluation is warranted.  Where there are 
intermediate degrees of residual weakness, pain or limitation of 
motion, the disability is rated by analogy to Diagnostic Codes 
5256, 5261 or 5262.  The minimum evaluation is 30 percent.  
38 C.F.R. § 4.71, DC 5055.

Malunion of the tibia and fibula with a slight knee disability 
warrants a 10 percent rating and such malunion with a moderate 
knee disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with a marked knee disability warrants a 30 
percent rating.  Nonunion of the tibia and fibula with loose 
motion that requires a brace warrants a maximum 40 percent 
rating.  38 C.F.R. § 4.71a, DC 5262.

Semilunar, dislocated cartilage with frequent episodes of 
"locking," pain and effusion into the joint warrants a maximum 
20 percent rating.  38 C.F.R. § 4.71a, DC 5258.

Knee ankylosis at favorable degree in full extension or in slight 
flexion between 0 degrees and 10 degrees warrants a 30 percent 
rating.  Knee ankylosis in flexion between 10 and 20 degrees 
warrants a 40 percent rating while such ankylosis in flexion 
between 20 and 45 degrees warrants a 50 percent rating.  
Extremely unfavorable knee ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
DC 5256.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Knee Ratings

The Veteran contends that he is entitled to a higher rating for 
his bilateral knee disorders due to knee pain and instability.

Knee pain for the past four months that had worsened over the 
past few days was reported in an April 2007 VA treatment note.  
The Veteran denied injuries, falls or knee twisting.  Physical 
examination revealed tenderness on the bilateral medial joint 
line without erythema or effusion.  An assessment of likely 
extensive osteoarthritis was made.

A May 2007 VA treatment note reflects the Veteran's complaints of 
left knee pain.  Physical examination revealed that the left knee 
joint line was tender.  A cortisone injection was performed on 
the left knee.

Complaints of right knee pain and swelling were shown in a June 
2007 VA treatment note.  The Veteran reported that he had similar 
symptoms in his left knee but that a recent steroid injection had 
improved them.  He walked with a limp and used a cane to 
ambulate.  Physical examination revealed obvious right knee 
swelling with suprapatellar effusion, calor and dolor to range of 
motion and palpation.  The left knee was negative for swelling, 
calor and dolor.  An assessment of right knee degenerative joint 
disease with swelling/effusion was made.  A steroid injection was 
performed on the right knee.

A July 2007 VA orthopedic examination reflects the Veteran's 
complaints of constant knee pain without locking.  Initially, he 
reported both that his knees did not give out but later reported 
that they occasionally gave out.  His knees got "tired" but his 
range of motion was not affected.  The use of an assistive device 
or a brace was denied.  He rated the average pain in his left 
knee to be "2/10" and the pain in his right knee to be "5/10" 
with the pain in both knees flaring to "10/10."  Flare-ups did 
not change his range of motion.  He had difficulty using the 
stairs but had no difficulty with the change in the weather.  
Physical examination revealed pain to palpation and mild 
crepitation in both knees.  McMurray's sign, anterior drawer 
sign, varus and valgus stress tests were negative bilaterally.  
Extension was to 10 degrees bilaterally.  Right knee flexion was 
from zero (0) to 120 degrees with pain from 10 degrees to 120 
degrees while left flexion was from 0 to 120 degrees without 
pain.  Range of motion after "fatiguing" remained the same and 
"Deluca" would appear to be pain.  Muscle strength was "4/5" 
bilaterally.  The examiner noted that the Veteran was walking on 
the outside of his feet, the left greater than the right, and 
that he had genu varus on both legs.  An accompanying X-ray 
revealed features of chondrocalcinosis with slight degenerative 
changes in the patellas, with the left greater than the right.  
Following this examination, diagnoses of bilateral traumatic 
injuries to the knee (overuse) with chondrocalcinosis and early 
degenerative changes were made.

The Veteran reported worsening right knee pain for the past three 
months during an October 2007 VA treatment visit.  He has used 
heat, ice and naproxen for this pain with only minimal 
improvement.  Tenderness was elicited on palpation of the right 
knee and with right knee flexion and extension.

A February 2008 private treatment note reflected the Veteran's 
complaints of knee stiffness and achy pains.  Physical 
examination was negative for effusion, warmth or erythema 
bilaterally.  Ligamentous examination was stable bilaterally with 
varus and valgus stress as well as anterior and posterior drawer.  
He was neurovascularly intact distally in the bilateral lower 
extremities.  Left knee had full extension and flexion to 120 
degrees and right knee had "near" full extension and flexion to 
110 degrees.  "[Q]uite a bit of pain running in the right knee 
through range of motion" and crepitation over the patellae with 
flexion and extension were noted.  Significant tenderness along 
the medial joint line with flexion of the knee, some sharper 
catching pains along the medial joint line with range of motion 
and a difficult time extending the knee straight all the way were 
noted.  Accompanying X-rays revealed moderate degenerative 
changes involving both knees with the narrowing of the medial 
joint compartment of the right knee and chondrocalcinosis in both 
knees.  Assessments of bilateral knee degenerative joint disease 
with a suspected degenerative meniscus tear on the right knee 
were made.

Right knee arthroplasty was performed in April 2008.  The post-
operative diagnosis was right knee osteoarthritis.

Complaints of bilateral knee soreness, with the left worse than 
the right, were reflected in a May 2008 VA treatment note.  He 
reported having his right knee replaced the previous month.  
Physical examination revealed right knee joint tenderness on 
palpation without effusion.

A June 2008 private treatment note reveals that right knee range 
of motion was from "nearly zero" degrees to "about" 110 
degrees.

A September 2008 private treatment note shows that the Veteran's 
right knee range of motion was from 0 degrees to 115 degrees.  
There was no instability except for a "bit of increased 
[anterior-posterior] translation with flexion gap" and positive 
medial McMurray's.

A September 2008 private left knee X-ray revealed 
chondrocalcinosis in both the medial and lateral compartments and 
mild osteophytes around the patellofemoral joint.

A January 2009 private treatment note reflected the Veteran's 
complaints of left medial collateral pain and generalized post-
operative knee pain.  Physical examination revealed range of 
motion from 3 degrees to 108 degrees.  The wound was well-healed.  
The Veteran was noted to be using a walker.

A left knee arthroscopic partial lateral meniscectomy was 
performed in February 2009.

During a February 2009 VA examination, the Veteran complained of 
right knee pain that was described as mild, aching and deep that 
was worse with weather changes or standing.  His left knee 
symptoms included moderate aching that was worse with standing 
and walking, swelling, warmth, the feeling of weakness and flares 
that occurred three to four times per day.  Right knee swelling, 
warmth, redness, locking, weakness, giving out, instability, 
fatigue, lack of endurance, stiffness and flares were denied.  He 
had undergone a partial left knee replacement the previous month.  
Physical examination of the left knee revealed tenderness in the 
medial joint line was well as in the upper and medial border of 
the lateral patella.  Some effusion was present and it was mildly 
warm.  Examination was negative for edema, redness, inflammation, 
abnormal movement, instability or guarding of movement.  Flexion 
was from 0 to 110 degrees with pain at the end range of degrees 
and extension was to 0 degrees.  Strength was 5/5.  McMurray, 
medial collateral ligament and lateral collateral ligament 
testing were normal.  Drawer and Lachman's testing were negative.  
There were no additional functional limitations or additional 
loss of range of motion due to flare-ups, secondary to repetitive 
use of the joint, painful motion, weakness, excessive 
fatigability, lack of endurance or incoordination.  The examiner 
noted that she had examined the left knee "gently" due to it 
being one month post-operative.

Physical examination conducted by the February 2009 VA examiner 
was negative for right knee tenderness, effusion, edema, redness, 
heat, inflammation, abnormal movement, instability or guarding of 
movement.  Right knee flexion was from 0 to 115 degrees and 
extension was 0 degrees; there was no pain on range of motion.  
Strength was 5/5.  McMurray's, medial collateral ligament and 
lateral collateral ligament testings were normal.  Drawer test 
was mildly lax and Lachman's test was negative.  There were no 
additional functional limitations or loss of motion with flare-
ups, secondary to repetitive use, painful motion, weakness, 
excessive fatigability, lack of endurance or incoordination.  An 
accompanying bilateral knee X-ray revealed stable mild 
degenerative changes in the left patellofemoral compartment, 
chondrocalcinosis in the lateral meniscus and mild worsening left 
knee effusion.

A February 2009 private left X-ray revealed a well-fixed and 
well-aligned Oxford hemiarthroplasty of the medial aspect of the 
knee as well as mild degenerative changes in the patellofemoral 
joint.

During a July 2010 hearing, the Veteran testified that his knees 
did not wobble or buckle but that he occasionally felt as if he 
was going to fall.  He did not use a walker or a brace.  He did 
not feel knee weakness or incoordination.  His knees were in the 
same condition now as they were at the time of his last 
examination in February 2009.

A rating in excess of 10 percent for the Veteran's right knee 
disorder prior to April 28, 2008 would require extension to be 
limited to 15 degrees, flexion to be limited to 30 degrees, 
moderate recurrent subluxation, moderate lateral instability, 
malunion of the tibia and fibula with a moderate knee disability 
or dislocated semilunar cartilage with episodes of locking, pain 
and effusion.  The July 2007 VA examination noted that extension 
was to 10 degrees and that flexion was to 120 degrees with pain 
between 10 degrees and 120 degrees.  A February 2008 private 
provider noted that extension was "zero full," that flexion was 
to 110 degrees and that there was pain throughout flexion.

The Court has held that painful motion can equate to limitation 
of motion.   Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Although Lichtenfels dealt with the specific criteria 
for rating arthritis, the Court has made similar holdings in 
dealing with ratings under DeLuca and the provisions of 38 C.F.R. 
§§ 4.40, 4.45.  See Smallwood v. Brown, 10 Vet. App. 93, 98-99 
(1997).  In this case, the Veteran has been found to have pain 
throughout the range of right knee flexion.   As such, he would 
be entitled to the maximum rating, 30 percent, for limitation of 
knee flexion under DC 5260.  A rating in excess of 30 percent is 
not warranted for this time period as clinical evidence was 
negative for nonunion of the tibia and fibula or ankylosis and 
establishes that he retained significant range of motion.  
38 C.F.R. § 4.71a, DCs 5256, 5262.  The Board notes 
parenthetically that functional factors are not for consideration 
where a higher rating requires ankylosis.  See Johnston, 10 Vet. 
App. at 84-5; 38 C.F.R. §§ 4.40, 4.45.

A separate rating for right knee subluxation or laxity is not 
warranted for the period prior to April 28, 2008.  The July 2007 
VA examiner noted that McMurray's sign, anterior drawer sign, 
varus and valgus stress tests were negative and the February 2008 
private provider noted that the ligamentous examination was 
stable bilaterally with varus and valgus stress as well as 
anterior and posterior drawer.  The Veteran also has consistently 
denied wearing a knee brace.  38 C.F.R. § 4.71a, DC 5257.

A rating in excess of 30 percent after June 1, 2009 for the 
Veteran's right knee chondrocalcinosis requires chronic residuals 
of a knee replacement consisting of severe painful motion or 
weakness in the affected extremity, knee ankylosis, extension 
that was limited to 30 degrees or nonunion of the tibia and 
fibula with loose motion requiring the use of a brace.  The 
February 2009 VA examination noted that there was no pain on 
right knee range of motion, that strength was 5/5 and that 
extension was to 0 degrees.  The Veteran denied using a brace at 
the July 2010 hearing.  The clinical evidence was negative for 
nonunion of the tibia and fibula and establishes that the Veteran 
retained significant right knee range of motion.  A rating in 
excess of 30 percent is therefore not warranted for the period 
after June 1, 2009.  38 C.F.R. § 4.71a, DCs 5055, 5256-5263.

A rating in excess of 10 percent for the Veteran's left knee 
chondrocalcinosis requires extension to be limited to 15 degrees, 
flexion to be limited to 30 degrees, moderate recurrent 
subluxation, moderate lateral instability, dislocated semilunar 
cartilage or malunion of the tibia and fibula with a moderate 
knee disability.  The Veteran's left knee extension was to 0 
degrees in the all examinations of record with the exception of 
the January 2009 private treatment note, which found it to be 3 
degrees.  His flexion ranged between 70 and 120 degrees with pain 
at the end of this range of motion noted during the February 2009 
VA examination.  In addition, the March 2008 VA examiner noted 
that flare-ups create an additional 20 degrees in loss of motion, 
which would restrict flexion to 50 degrees.  Additional loss of 
motion due to pain, fatigue, weakness or lack of endurance 
following repetitive movement was not found during these 
examinations and there is no indication that the Veteran's 
subjective reports of knee pain caused functional loss sufficient 
to warrant higher disability ratings.  See 38 C.F.R. § 4.40; 
DeLuca, supra.  A rating in excess of 10 percent based upon 
limitation of motion is therefore not warranted.  38 C.F.R. 
§ 4.71a, DC 5260, 5261.

A separate rating for recurrent subluxation and lateral 
instability for the Veteran's left knee is not warranted for any 
period during the course of this appeal as McMurray's, medical 
collateral ligament and lateral collateral ligament testing have 
consistently been found to be normal.  Drawer and Lachman's 
testing have also been found to be negative.  The Veteran has 
consistently denied wearing a brace.  The clinical evidence was 
negative for malunion of the tibia and fibula or dislocated, 
semilunar cartilage.  The Veteran has retained significant left 
knee range of motion and the clinical evidence was negative for 
ankylosis.  In addition, the clinical evidence is negative for 
dislocated semilunar cartilage or malunion of the tibia and 
fibula which may entitle the Veteran to a rating in excess of 10 
percent.  38 C.F.R. § 4.71a, DCs 5252, 5257, 5258.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no other section that provides a 
basis upon which to assign higher disability ratings.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

The Veteran's bilateral knee disability is manifested by the 
symptoms described above.  With two exceptions, the clinical 
evidence was negative for hospitalizations due to the bilateral 
knee disability.  A TTR for surgical convalescence followed by a 
100 percent schedular under DC 5055 has already been granted for 
the Veteran's right knee, while a request for such a rating due 
to the Veteran's left knee partial lateral meniscectomy was 
denied by an October 2009 rating decision.  The above described 
manifestations are contemplated in the schedular criteria and the 
currently assigned disability ratings.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

Left Foot Laceration Residuals, Left Foot Residual Scar and 
Bilateral Leg Claims

In a July 2010 letter, the Veteran's representative indicated 
that the Veteran wished to withdraw the claims of entitlement an 
increased rating for a left foot scar and residuals of a left 
foot laceration.  The Veteran also wished to withdraw his claims 
for service connection for right and left leg disorders.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed.  An appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204.  Withdrawal may be made by the veteran or by his 
authorized representative.  Id.

The Veteran has withdrawn these appeals and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction to 
review his claims of entitlement to increased ratings for 
residuals of a left foot laceration and for a left foot scar and 
his service-connection claims for right and left leg disorders 
and these claims are dismissed.


ORDER

An initial 30 percent rating for right knee chondrocalcinosis for 
the period prior to April 28, 2008 is granted, subject to the 
laws and regulations governing payment of monetary benefits.

An initial rating in excess of 30 percent for right knee 
chondrocalcinosis, from June 1, 2009, is denied.

An initial rating in excess of 10 percent for left knee 
chondrocalcinosis is denied.

The claim of entitlement to a rating in excess of 20 percent for 
residuals of a left foot laceration is dismissed.

The claim of entitlement to a rating in excess of 10 percent for 
a left foot residual scar is dismissed.

The claim of entitlement to service connection for a right leg 
disorder is dismissed.

The claim of entitlement to service connection for a left leg 
disorder is dismissed.



REMAND

A February 2009 VA examiner opined that the Veteran's left ankle 
disorder was not the result of his service-connected left foot 
laceration residuals and attributed his current disorder to a 
post-service snowmobile accident.  This VA examiner also opined 
that the Veteran's right ankle disorder was not caused by, or the 
result of, his service-connected left foot laceration residuals 
as it was not consistent with a stress injury.  The evidence of 
record documents that the Veteran was involved in a snowmobile 
accident in approximately December 2003.  

However, the examiner failed to address the findings of the 
December 2003 VA left ankle X-ray that there was "an old healed 
fracture of the distal fibula well above the level of ankle 
joint," the etiology of this fracture and the impact, if any, 
this referenced fracture had on his claim.  In addition, the 
Veteran's representative has argued that the Veteran's altered 
gait, which was purportedly caused by his service-connected 
residuals of a left foot laceration and bilateral knee 
disabilities, may have impacted his bilateral ankle disorders.  
The February 2009 VA examination report does not address these 
contentions.  A new VA examination is therefore required.

A March 2008 VA examiner found that it was not feasible for the 
Veteran to continue to work at his prior place of employment due 
to his tenth grade education, vocational history, and maintenance 
duties involving the use of ladders but did not address whether 
he was able to secure and follow a substantially gainful 
occupation.  Both the February 2009 VA examiner and a February 
2010 examiner opined that the Veteran was able to work in his 
chosen profession, with some physical limitations, but neither 
examiner provided a rationale for this opinion.  In addition, the 
Veteran reported that he "volunteered" at his former place of 
employment "just about every day" but did not specify the 
nature of his duties or the length of time in which he 
"volunteered."

The Court has held that in the case of a claim for TDIU, the duty 
to assist requires that VA obtain an examination that includes an 
opinion on what effect all of an appellant's service-connected 
disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record does not 
contain such an opinion and such an opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   Provide the claims file, to include a 
copy of this REMAND, for review to an 
appropriate examiner (preferably the 
examiner who provided the February 2009 VA 
examination, if available) for an addendum 
opinion in order to determine the nature 
and etiology of the Veteran's currently 
diagnosed right and left ankle disorders.

The opinion should include a discussion of 
the Veteran's documented medical history 
and assertions.  After reviewing the 
relevant evidence in the claims file, the 
examiner should determine whether the 
Veteran's purported altered gait was due to 
his service-connected residuals of a left 
foot laceration or to his bilateral knee 
disability.  Then, with respect to the 
diagnosed right and left ankle disorders, 
the examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that such disability (1) was incurred in or 
is otherwise related to the Veteran's 
military service or to a disease or injury 
during active duty service, or (2) was 
caused by or aggravated by his service-
connected residuals of a left foot 
laceration or his bilateral knee 
disability, including any altered gait, and 
not due to the natural progression of the 
disability.  If aggravation of a 
nonservice-connected disorder by any 
service-connected disability is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  In addition, the 
examiner should specifically address the 
impact, if any, of the healed distal fibula 
fracture shown on a December 2003 VA left 
ankle X-ray had on his claimed right and 
left ankle disorders.

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, arrange for 
the Veteran to undergo VA examination, by 
an appropriate physician, to obtain the 
above-requested medical opinion. 

The examiner should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed report.  If any requested opinion 
cannot be given, the examiner should state 
the reason(s) why.

2.  Following the completion of 1 above, 
schedule the Veteran for a VA examination 
to determine whether his service-connected 
disabilities prevent him from obtaining and 
keeping employment for which his education 
and occupational experience would otherwise 
qualify him.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should opine as to whether the 
Veteran's service-connected disabilities-
bilateral knee chondrocalcinosis, residuals 
of a left foot laceration and a left foot 
scar-would either alone, or together in 
some combination, be sufficient to preclude 
him from obtaining or retaining gainful 
employment for which his education and 
occupational experience would otherwise 
qualify him without regard to any 
nonservice-connected condition and age.  If 
service connection is found warranted for 
either right or left, or both, ankle 
disorders, such should also be considered 
by the examiner when giving the requested 
opinion.

The examiner should clearly outline the 
rationale for any opinion or conclusion 
expressed and all clinical findings should 
be reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason(s) why.

3.  After completing the above requested 
action, and any additional notice and/or 
development deemed warranted, readjudicate 
the service-connection and TDIU claims 
remaining on appeal, in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, furnish him 
and his representative a supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


